LOGO [g19372amd.jpg]    Exhibit 10.65

 

RETENTION PAYMENT AGREEMENT

 

This Retention Payment Agreement (“Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (“Company”) and Henri Richard (“Employee”)
(collectively, the “Parties”).

 

  1. Retention Period. Employee agrees that he will not voluntarily terminate
his employment with the Company during a three (3) year period beginning
August 2, 2005 and ending August 1, 2008 (“Retention Period”).

 

  2. Retention Payment. The Company agrees to provide Employee a Retention
Payment of One Million Dollars ($1,000,000), subject to all required taxes and
withholdings (“Retention Payment”). The Retention Payment will be paid in a
single lump sum within 30 days of this Agreement. The Retention Payment shall
not be considered to be a bonus or base compensation for purposes of calculating
any severance benefits or benefits due to the Employee following a change of
control pursuant to the Management Continuity Agreement dated July 7, 2003
between Employee and the Company.

 

  3. Repayment of Retention Payment. Employee agrees to repay to the Company all
or a prorated amount of the Retention Payment, according to the following terms:

 

  (a) Repayment Due to Employment Termination. If Employee’s employment with the
Company terminates during the Retention Period, Employee agrees to repay the
full amount of the Retention Payment less thirty-three point thirty-three
percent (33.33%) for each full year of employment completed during the Retention
Period. Employee agrees that repayment obligations under this Agreement are not
reduced by completion of partial years of employment. Employee agrees that the
any repayment due under this section 3(a) must be repaid by no later than the
effective date of Employee’s termination, and that any outstanding balance on
such repayment obligation is delinquent and immediately collectable the day
following the effective date of termination.

 

  (b) Consent to Offset. Employee agrees that any repayment due the Company
under this Agreement may be deducted to the extent permitted by law from any
amounts due Employee from the Company at time of termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).

 

  (c) Repayment Forgiveness. The Company agrees to forgive any repayment due the
Company under this Agreement where the Company terminates Employee’s employment
due to a Company- or department-wide reduction-in-force. The Company may also,
in its sole discretion, forgive any repayment due the Company under this
Agreement under circumstances of an extraordinary or unavoidable nature. The
Parties agree that Employee’s voluntary termination of his employment, or the
Company’s termination of Employee’s employment for any reason other than those
stated in this section 3(c), are not conditions requiring forgiveness of any
repayment due the Company under this Agreement.

 

  4. No Guarantee of Continued Employment. Nothing in this Agreement guarantees
Employee’s employment for any period of time or modifies the at-will nature of
Employee’s employment.

 

  5. No Solicitation. Employee’s duties with the Company include access to and
use of information relating to the identities, key contacts, preferences, needs
and circumstances of customers of the Company, and information relating to the
identities, preferences, compensation and circumstances of employees of the
Company. Employee acknowledges that he would likely use such information if
Employee were to solicit business from the Company’s customers or recruit
employees from the Company. For this reason, during Employee’s employment with
the Company and for a period of one (1) year following the termination of
Employee’s employment (whether voluntary or involuntary) (“Post-Employment
Period”), Employee agrees that he will not (i) directly or indirectly solicit
the business of any customer of the Company on behalf or for the benefit of any
competitive enterprise, or (ii) directly or indirectly solicit, induce or
encourage an employee of the Company to leave his or her employment with the
Company to work for another employer, without first obtaining the written
consent of an Officer of the Company.

 

  6.

New Employment. Employee agrees that he will immediately inform the Company of
(i) the identity of any new employment, start-up business or self-employment in
which Employee engages during the Post-Employment Period, and (ii) Employee’s
title, duties and responsibilities in any such engagement. Employee authorizes
the Company to provide a copy of this Agreement (redacted to exclude economic
terms) to any new employer or other entity or business with which Employee
engages during the Post-Employment Period.



--------------------------------------------------------------------------------

Employee agrees that during the Post-Employment Period, Employee will provide
such information to the Company as it may request to ensure compliance with this
Agreement.

 

  7. Attorneys’ Fees. The Parties agree that in the event of a dispute regarding
the interpretation or enforcement of this Agreement, or any provision contained
herein, the prevailing party to such dispute (as determined by a judge, jury or
arbitrator) is entitled to reimbursement for his/its reasonable attorneys’ fees
incurred in connection with such dispute.

 

  8. Acknowledgements. Employee acknowledges that he has the right to discuss
this Agreement with any individual, and that to the extent desired, he has
availed himself/herself of this opportunity; Employee further acknowledges that
he has carefully read and fully understands all the provisions of this
Agreement, and that he is voluntarily entering into it without any duress or
pressure from AMD.

 

  9. Miscellaneous. No modification of any term of this Agreement shall be valid
or binding unless such modification is set forth in a writing signed by both
Employee and an Officer of the Company. This Agreement shall not be terminated
or altered by changes in duties, compensation or other terms or conditions of
Employee’s employment. This Agreement is binding upon both Employee’s heirs,
successors and assigns, and the Company’s successors and assigns. The failure by
either Employee or the Company to enforce any term of this Agreement at any time
or for any period of time shall not be construed as a waiver of such term or the
right to later enforce such term. If a court holds any provision of this
Agreement invalid, unlawful or unenforceable, such holding shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

 

EMPLOYEE       ADVANCED MICRO DEVICES, INC. Signature:       /s/    Henri
Richard       By:       /s/    Kevin Lyman

Printed Name:

      Henri Richard      

Printed Name:

      Kevin Lyman

Date:

      August 3, 2005      

Title:

      Senior Vice President            

Date:

      August 3, 2005